Order filed May 27, 2016




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-16-00342-CV
                               NO. 14-16-00350-CV
                                 ____________

          In the Interests of D.J.L., Jr., A.J.I.L., and A.S.L., Children


                  On Appeal from the 315th District Court
                            Harris County, Texas
          Trial Court Cause Nos. 2014-05086J-C and 2014-05086J-A


                                      ORDER

      These are accelerated appeals from judgments in a parental termination case.
Appellant’s briefs were due on May 23, 2016, and May 26, 2016. No briefs have
been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
      Therefore, we order appellant’s appointed counsel, William Connolly, to file
appellant’s briefs no later than June 6, 2016. If the briefs are not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s briefs.



                                        PER CURIAM